Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.1 Page 1of6

UNITED STATES DISTRICT COURT

DYLAN PLUTA, CASE NO.

Plaintiff Hon.
United States District Judge

 

Vv

UNITED STATES OF AMERICA/
U.S. POSTAL SERVICE and
EDWARD SCOTT DUNBAR,
Jointly and severally,

Defendants

COMPLAINT

There is no other pending or resolved civil action arising out
of the transaction or occurrence alleged in the Complaint.

Plaintiff states:

l. Plaintiff is a resident of Genesee County, Michigan.

2. Defendant is the United States of America/U.S. Postal Service (“USA”).

3. Defendant Edward Scott Dunbar (“Dunbar”), on information and belief,
resides at 1306 Thornridge, Grand Blanc, Michigan 48439 and is an employee
of the U.S. Postal Service.

4, Plaintiff is granted authority to make this Complaint pursuant to the United

States Code, including 28 USC 2674, which provides that Defendant USA is
Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.2 Page 2 of 6

liable to Plaintiff “in the same manner and to the same extent as a private
individual under like circumstances”.

5. Plaintiff has exhausted all administrative remedies available to Plaintiff and
Defendants. See correspondence from Defendant USA’s agent/employee
representative attached as Exhibit A which denied the relief requested by
Plaintiff.

6. Jurisdiction exists in this Court as alleged pursuant to the United States Code,
specifically 28 USC 1346(b).

7. The transaction or occurrence giving rise to the liability alleged herein relates
to an automobile collision that occurred on June 16, 2017, at approximately
4:50 p.m., in the City of Fenton, Genesee County, Michigan, on or adjacent
to 210 Leroy Street.

8. The Eastern District of Michigan is the proper district for purposes of venue.

9. At all relevant times, Defendant USA was the sole owner of the 199]
Chevrolet postal vehicle (“Postal Truck”) bearing the vehicle identification
number 1GBCS10E8M2907652, which was being driven by Defendant
Edward Scott Dunbar with the consent of Defendant USA and pursuant to the

direction of Defendant USA at the time of this collision.
Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.3 Page 3 of 6

10. At the time of the collision, Plaintiff was riding his bicycle (“Bike”) southerly

on the sidewalk immediately west S. Leroy Street approaching 210 8S. Leroy

Street, Fenton, Michigan.

11. At that time and place, Defendant Dunbar, being the operator of the Postal

Truck, altered the direction of the Postal Truck, which was proceeding south

on Leroy Street, thus, directing the Postal Truck off of the roadway and toward

the Post Office entrance located at 210 S. Leroy Street, Fenton, Michigan.

12. Defendant Dunbar failed to pay attention to Plaintiff who was operating his

Bike on the sidewalk and placed the Postal Truck directly into the path of

Plaintiff's Bike, and the two collided.

13. Defendants owed Plaintiff the following duties of care:

a.

to operate the motor vehicle in a manner and at a rate of speed that
would permit it to be stopped within a safe distance, MCL 257.627(1)
not to operate the vehicle carelessly and heedlessly with willful and
wanton disregard for the safety and rights of others, MCL 257.626(2)
to keep the automobile constantly under control

to attempt to stop the vehicle when Defendants knew or should have
known that failure to do so would naturally and probably result in injury

to Plaintiff
Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.4 Page 4of6

14,

15.

16.

17.

e. to observe the sidewalk in front of Defendants’ vehicle when
Defendants knew or should have known that failure to observe
Plaintiff's oncoming Bike would endanger Plaintiff's life or property

f. to yield before leaving the roadway and to yield to all pedestrians who
were properly using the areas adjacent to the roadway.

By directing the Postal Truck from the roadway and into a collision with

Plaintiff, Defendant Dunbar, while at the direction and control of Defendant

USA, breached the duty of care owed to Plaintiff by Defendants.

As a direct and proximate result of the breach of Defendants’ duties, the

collision occurred, and the injuries stated in this Complaint resulted.

Defendant USA, by and through application of the United States Code as cited

herein, is responsible for the actions of its employees in carrying out their

assigned responsibilities.

As a direct and proximate result of the negligence of Defendants, Plaintiff has

suffered, and continues to suffer, serious injuries and mental anguish, pain and

suffering, injuries and limitations, including serious impairment of body
function or permanent or serious disfigurement and aggravation of any
preexisting conditions. Plaintiff's damages include, but are not limited to, the

following injuries:
Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.5 Page 5of6

a. serious injuries to his shoulder, neck and collar bone area of his left
shoulder as well as other related and appreciable difficulties, injuries,
or consequences that have occurred, developed or aggravated any

preexisting problem that might have existed

b. pain, suffering and mental anguish
c. wage loss or actual future loss of earnings
d. other damages, injuries, and consequences that are found to be related

to the collision complained of herein that may develop during the
course of discovery.
RELIEF REQUESTED
Plaintiff asks the Court to award damages against Defendants in the amount of Four
Hundred Fifty Thousand ($450,000.00) Dollars as requested on Form 95 issued to
the U.S. Postal Service, together with any interest, costs and attorney fees for which
Plaintiff may be entitled.

SCHMIDLIN & SALIM, P.C.
Attorneys for Plaintiff

  

Dated: January 29, 2019 Isi [\, J
David A-Salim (P58361)
5141 Gateway Centre, Suite 100
Flint, MI 48507
(810) 232-5038
(810) 232-5538 Facsimile
dsalim@hsslawyers.com

5
Case 2:19-cv-10398-MAG-EAS ECF No.1 filed 02/08/19 PagelD.6 Page 6 of 6

UNITED STATES DISTRICT COURT

 

DYLAN PLUTA, CASE NO.
Plaintiff Hon.
Vv United States District Judge

UNITED STATES OF AMERICA/
U.S. POSTAL SERVICE and
EDWARD SCOTT DUNBAR,
Jointly and severally,

Defendants

 

JURY DEMAND

Plaintiff hereby demands a trial by jury.

SCHMIDLIN & SALIM, P.C.
Attorneys for Plaintiff

Dated: January 29, 2019 /s/ David A, Salim
David A. Salim (P58361)
5141 Gateway Centre, Suite 100
Flint, MI 48507
(810) 232-5038
(810) 232-5538 Facsimile
dsalim@hsslawyers.com
